Case: 10-60244 Document: 00511385438 Page: 1 Date Filed: 02/17/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          February 17, 2011
                                     No. 10-60244
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

DONOVAN JOHNSON,

                                                   Plaintiff-Appellant

v.

KOSCIUSKO POLICE DEPARTMENT; R.J. ADAMS, Chief of Police,

                                                   Defendants-Appellees


                   Appeals from the United States District Court
                      for the Northern District of Mississippi
                              USDC No. 1:09-CV-169


Before REAVLEY, DENNIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Donovan Johnson, Mississippi prisoner # K8179, appeals the summary
judgment dismissal of his § 1983 complaint alleging that his Fourth Amendment
rights were violated when police searched his home on January 23, 2008,
without his permission or a search warrant.
       For the first time on appeal, Johnson asserts claims based upon ineffective
assistance of counsel as well as violations of his equal protection rights, his Fifth
Amendment rights, and several provisions of Mississippi law.                     This court

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-60244 Document: 00511385438 Page: 2 Date Filed: 02/17/2011

                                  No. 10-60244

declines to consider these claims. See Jennings v. Owens, 602 F.3d 652, 657 n.7
(5th Cir. 2010).
      Johnson does not challenge the district court’s holding that, to the extent
that he attempts to prove an alibi for the time during which he was convicted of
selling cocaine, it is barred under Heck v. Humphrey, 512 U.S. 477, 486-87
(1994).   Accordingly, he has waived any challenge to that holding.           See
Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
1987).
      With regard to the dismissal of his substantive claim that no search
warrant had been issued, we affirm on the alternative ground that this claim,
too, is barred by Heck because, by Johnson’s own admissions, it necessarily
challenges the validity of the convictions for which he is currently incarcerated.
See Heck, 512 U.S. at 486-87; United States v. McSween, 53 F.3d 684, 687 n.3
(5th Cir. 1995). Johnson’s motion for appointment is denied.
      AFFIRMED; MOTION DENIED.




                                        2